Title: From Abigail Smith Adams to Hannah Phillips Cushing, 22 May 1811
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips


                            My Dear Madam
                            22 May 1811
                        


Your favour of I received by the last mail. I had been in daily expectation of hearing from you, or Seeing you Since the begining of the Month. my own health is better than when I wrote you last and I think I could enjoy my dear Mrs Cushing Society whenever She will favour me with it; I have not any expectation of leaving home for more than two days which will be in Boston.
Since the Short period that we Saw each other, how many of our acquaintance are numberd with the dead. Some like Good dr Barnes full of years, Some in the midst of their days & usefullness like the worthy and much lamented mr Emerson Some where Who tho past the meridian, had not arrived to those years which the Psalmist computes as the Age of Man the Revd Mr Eckly, and the able judge Dana—and the Infant Bird you recount amongst the of your beloved Neice with whom I Sympathize. neither Age Youth or Sex are exempt from this Warfare
Judge dana is removed, and no man appeareth to lay it to Heart. If my absent Son had been in America, the Grave would not thus Silently have closed over him
A Man who Sustaind Several public offices and for Several years held that of chief Justice of the State, which all who knew him, acknowledge he discharged with fidelity and integrity, ably Supporting the character of a bound judge Suddenly taken out of the world—not a solitary Line to characterizes his worth, his very funeral unattended but by Relatives, and pall holders, with a few Scattering exceptions. the contrast with that of your beloved
Husband must forcibly Strike your mind. can we fail to call to mind upon this occasion the funeral obsequies of a Man cutt off in a duel,  and the mock Heroicks of party exhibited upon the occasion by, o Shame Clergy as well as Laiety—
The funeral honours paid to a much more worthy Character are still fresh in our memories. the Same Spirit of party Reign Was dominant upon that occasion, tho I do not doubt but that there were many Sincere Mourners who rather wished his asshes to have mingled with those of his Ancestors, than to Steady Friend to the Liberty and independence of his Country, he was not the devoted party man, have his memoirs exhibited as a pagent for the public to gaze at.
and Shall the Man who will not blindly Sacrifice to any party, desend to the grave unnoticed, without any honorable mention of him? No my Friend the Sincere and heartfelt tribute of gratefull remembrance embalms the ashes of him who is never mentiond but with the Reccollection of Some virtue—Some amiable traitS some benevolent purpose the Sweet Recollection of which still flourishes, tho He Sleeps in Dust,Sweet Solace to the wounded Bosom—
With respectfull remembrance to all your Relatives who encompass you, and with the hope of Soon Seeing You at Quincy I am my dear Friend / most affectionately / yours
My Family thank you for your remembrance of them and request me to present theirs to you & yours—
A, AMy Family thank you for your remembrance of them and request me to present theirs to you & yours—